         Case 2:20-cv-03966-CMR Document 17 Filed 02/09/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

JAMES EVERETT SHELTON,                                Case No. 2:20-cv-03966-CMR

               Plaintiff,                             Judge Cynthia M. Rufe

       v.

DIRECT ENERGY, LP and
KAA ENERGY, INC.,

               Defendants.


            NOTICE OF SERVICE UPON DEFENDANT KAA ENERGY, INC.

       Plaintiff James Everett Shelton hereby provides notice of service of the summons and

complaint in this matter upon Defendant KAA Energy, Inc. (“KAA Energy). Pursuant to the

Court’s order granting Plaintiff’s Motion for Alternative Service entered December 22, 2020

(Doc. 16), Plaintiff served KAA Energy by posting the summons and complaint at the registered

agent’s address of record with the Texas Comptroller of Public Accounts on December 29, 2020.

(See Affidavit of Service by Steven Amaya, attached hereto as Exhibit A). On December 23,

2020, Plaintiff sent the summons and complaint to KAA Energy via U.S. First Class Mail with a

postal Certificate of Mailing and via electronic mail at the e-mail address of record with the

Public Utility Commission of Texas. (See Affidavit of Tiffany C. Kiely Regarding Service,

attached hereto as Exhibit B.) Plaintiff also sent the summons and complaint to KAA Energy on

December 23, 2020 via certified mail, return receipt requested, but the certified mail was

unclaimed. (Id.)
Case 2:20-cv-03966-CMR Document 17 Filed 02/09/21 Page 2 of 3




                           PLAINTIFF,
                           By his attorneys,

                           /s/ Jonathan P. Misny
                           Joseph F. Murray (327025)
                           Brian K. Murphy (pro hac vice to be filed)
                           Jonathan P. Misny (admitted pro hac vice)
                           Murray Murphy Moul + Basil LLP
                           1114 Dublin Road
                           Columbus, OH 43215
                           Telephone: 614.488.0400
                           Facsimile: 614.488.0401
                           E-mail: murray@mmmb.com
                                   murphy@mmmb.com
                                   misny@mmmb.com

                           Anthony I. Paronich (pro hac vice to be filed)
                           Paronich Law, P.C.
                           350 Lincoln Street, Suite 2400
                           Hingham, MA 02043
                           (508) 221-1510
                           anthony@paronichlaw.com

                           Edward A. Broderick (pro hac vice to be filed)
                           Broderick Law P.C.
                           99 High Street, Suite 304
                           Boston, MA 02110
                           Telephone: 508.221.1510
                           Facsimile: 617.830.0327
                           E-mail: ted@broderick-law.com

                           Matthew P. McCue (pro hac vice to be filed)
                           The Law Office of Matthew P. McCue
                           1 South Avenue, Suite 3
                           Natick, MA 01760
                           Telephone: 508.655.1415
                           Facsimile: 508.319.3077
                           Email: mmccue@massattorneys.net




                              2
         Case 2:20-cv-03966-CMR Document 17 Filed 02/09/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, the foregoing was electronically filed via the

CM/ECF system, which will send notice of such filing to all counsel of record.

       I hereby certify that on February 9, 2021, the foregoing was served via regular U.S. Mail,

postage prepaid, upon the following:

KAA Energy, Inc.
c/o David Atiqi, Registered Agent
3914 Trailstone Lane
Katy, TX 77494

                                             /s/ Jonathan P. Misny
                                             Jonathan P. Misny (0090673)




                                                3
